Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      Key West Division

                                             Case No.:

  HAILEY S. METZ,
  an individual,

                Plaintiff,

  v.

  EAGLE RAY DIVERS, LLC d/b/a
  RAINBOW REEF DIVE CENTER,
  a Florida corporation, JOHN A.
  BUCKLEY, an individual,
  BILLY WISE, an individual, and
  DONALD J. WOOD, an individual,

                Defendants.

  ___________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, HAILEY S. METZ (hereinafter “Metz”), individually, by and through her

  undersigned counsel, files this Complaint and sues Defendants, EAGLE RAY DIVERS, LLC d/b/a

  RAINBOW REEF DIVE CENTER (hereinafter “Rainbow Reef”), JOHN BUCKLEY (hereinafter

  “Buckley”), BILLY WISE (hereinafter “Wise”), and DONALD J. WOOD (hereinafter “Wood”),

  for violations of the Fair Labor Standards Act, as amended, 29 U.S.C. §201 et seq. (hereinafter

  “FLSA”), the Jones Act, 46 U.S.C. §30104, and 26 U.S.C. §7434, and in support thereof, states as

  follows:

                                 JURISDICTION AND VENUE

         1.     Jurisdiction is proper in this Court as claims are brought pursuant to the FLSA, 29

  U.S.C. §201, et seq., to recover overtime wages, liquidated damages, statutory penalties, other
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 14



  damages, and reasonable attorney’s fees and costs pursuant to the FLSA, 29 U.S.C. §201, et seq.,

  to recover damages under 26 U.S.C. §7434 and to recover damages under the Jones Act, 46 U.S.C.

  §30104 and the General Maritime Laws of the United States.

         2.      The Court has jurisdiction over this controversy pursuant to 28 U.S.C. §1331 and

  29 U.S.C. §216(b).

         3.      Venue is proper in the United States District Court, Southern District of Florida,

  pursuant to 28 U.S.C. §1391 because Defendants are employers within the meaning of 29 U.S.C.

  §203 located within the Southern District of Florida and as the events giving rise to this Complaint

  occurred within this District.

         4.      At all times material hereto, Plaintiff Metz has been an adult resident of Monroe

  County, Florida.

         5.      At all times material hereto, Defendant Buckley has been an adult resident of

  Monroe County, Florida.

         6.      At all times material hereto, Defendant Wise has been an adult resident of Monroe

  County, Florida.

         7.       At all times material hereto, Defendant Wood has been an adult resident of Monroe

  County, Florida.

                  FACTUAL ALLEGATIONS COMMON TO FLSA COUNTS

         8.      Defendant Rainbow Reef is an “employer” within the meaning of 29 U.S.C.

  §203(d). Defendant Rainbow Reef has its principal office and place of business at 100800

  Overseas Highway, Suite 2, Key Largo, Florida 33037.

         9.      At all times material hereto, Defendant Buckley has been the General Manager of

  Defendant Rainbow Reef and regularly exercised the authority to determine the work schedules of



                                                   2
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 14



  employees, set the rate of pay of employees, and control finances and operations of Defendant

  Rainbow Reef. By virtue of such control and authority, Defendant Buckley is Plaintiff’s employer

  as such term is defined by the FLSA.

         10.     At all times material hereto, Defendant Wise has been the General Manager of

  Defendant Rainbow Reef and regularly exercised the authority to determine the work schedules of

  employees, set the rate of pay of employees, and control finances and operations of Defendant

  Rainbow Reef. By virtue of such control and authority, Defendant Wise is Plaintiff’s employer as

  such term is defined by the FLSA.

         11.     At all times material hereto, Defendant Wood has been the owner of Defendant

  Rainbow Reef and regularly exercised the authority to determine the work schedules of employees,

  set the rate of pay of employees, and control finances and operations of Defendant Rainbow Reef.

  By virtue of such control and authority, Defendant Wood is Plaintiff’s employer as such term is

  defined by the FLSA.

         12.     Defendant Rainbow Reef is governed by and subject to 29 U.S.C. §§206 and 207.

         13.     Defendants Buckley, Wise and Wood are governed by and subject to 29 U.S.C.

  §§206 and 207.

         14.     Defendant Rainbow Reef operates as an organization that sells, markets, or handles

  goods, materials and/or services for customers throughout the United States, provides its services

  for goods sold or transported across state lines, obtains and solicits funds from sources outside of

  Florida, accepts funds from sources outside of Florida, transmits funds outside of Florida and

  otherwise regularly engages in interstate commerce.

         15.     At all material times, Defendants continued to be “engaged in commerce” within

  the meaning of 29 U.S.C. §207(a)(1) of the FLSA.



                                                   3
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 14



         16.     Upon information and belief, Defendant Rainbow Reef’s annual gross revenue was

  in excess of $500,000.00 per annum at all times material to this action.

         17.     Plaintiff Metz a non-exempt employee within the meaning of 29 U.S.C. §203(e)(1)

  of Defendants who has had her overtime wages unlawfully withheld and was paid less than the

  minimum wage in direct violation of the FLSA within the past two (2) years.

         18.     Plaintiff Metz began her employment with Defendants in or around August 2018

  and remains employed by Defendants.

         19.     At all times material hereto, Defendants failed to compensate Plaintiff at not less

  than a minimum wage within the meaning of 29 U.S.C. §206, despite Plaintiff being a non-exempt

  employee under the FLSA.

         20.     At all times material hereto, Defendants required Plaintiff to work hours beyond

  forty (40) hours per week, but Plaintiff was not compensated for such overtime, despite being a

  non-exempt employee under the FLSA.

         21.     Plaintiff Metz is employed by Defendants in the role of a first mate and guide with

  Defendants Rainbow Reef.

         22.      Plaintiff Metz is required by Defendants go on 2-3 “trips” per day, Friday through

  Thursday, each of which lasts approximately five (5) to six (6) hours per trip. Defendants

  compensated Plaintiff at a flat rate of $45 per trip as first mate and $50 per trip as a guide. As such,

  Defendants compensated Plaintiff at a rate less than the minimum wage within the meaning of 29

  U.S.C. §206 and did not compensate Plaintiff for all overtime hours worked by Plaintiff as required

  under the FLSA.

         23.     Under the FLSA, Defendants are required to pay their employees not less than one-

  and one-half times each employee’s pay for all hours worked over forty (40) hours in a work week.



                                                     4
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 5 of 14



          24.    At all material times, Defendants’ actions were willful and/or showed reckless

  disregard for the provisions of the FLSA in that Defendants intentionally and willfully withheld

  overtime wages to which the Plaintiff was entitled and failed to pay Plaintiff at not less than the

  prevailing minimum wage for all hours worked.

          25.    At all times material hereto, Defendants knew or should have known that by law

  they are required to pay Plaintiff overtime for all hours worked over forty (40) hours in a work

  week.

          26.    Under the FLSA, Defendants are required to pay their employees not less than one-

  and one-half times the employees’ pay for all hours worked over forty (40) hours in a work week.

          27.    At all times material hereto, Defendants knew or should have known that by law

  they are required to pay Plaintiff not less than the prevailing minimum wage for all hours worked.

          28.    Under the FLSA, Defendants are required to pay their employees not less than the

  prevailing minimum wage for all hours worked.

          29.    All conditions precedent to bringing this lawsuit have been satisfied or waived.

          30.    Plaintiff has retained undersigned counsel to represent her in this litigation and has

  agreed to pay a reasonable fee for the undersigned counsel’s services.

                FACTUAL ALLEGATIONS COMMON TO JONES ACT COUNTS

          31.    At all times material hereto, Defendant Rainbow Reef owned, operated, managed,

  maintained and/or controlled American vessels.

          32.    At all times material hereto, Defendant Rainbow Reef is vicariously liable for the

  actions of the crew and any other passengers on their American vessels.

          33.    On or about January 30, 2019, Plaintiff Metz was employed by Defendant Rainbow

  Reef as a seaman and was a member of one of Defendants’ American vessels. The said vessel was



                                                   5
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 6 of 14



  in navigable waters on the said date.

           34.      On or about January 30, 2019, Plaintiff Metz was injured while working aboard one

  of Defendant Rainbow Reef’s American vessels wherein a battery pack on board the vessel

  exploded and injured Plaintiff. As a direct and proximate result of the explosion, Plaintiff Metz

  temporarily lost her hearing, her ability to dive was reduced for several months, and she suffered

  from severe headaches and nausea for several months thereafter. As a direct and proximate result

  of the explosion, Plaintiff Metz continues to experience panic attacks and remains highly sensitive

  to loud noises.

           35.      All conditions precedent to bringing this lawsuit have been satisfied or waived.

                                          COUNT I
        (Fair Labor Standards Act - Failure to Pay All Earned Overtime Compensation)
                                    (ALL DEFENDANTS)

           36.      Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1

  through 30 as if fully set forth herein.

           37.      At all times material herein, Plaintiff has been entitled to the rights, protections and

  benefits provided under the FLSA, 29 U.S.C. §201, et seq.

           38.      Plaintiff was employed with Defendants as a first mate and guide and Plaintiff was

  paid a flat fee of $45 for all trips taken as a first mate and a flat fee of $50 for all trips taken as a

  guide.

           39.      Defendants required Plaintiff to work forty (40) hours per week plus extended

  overtime hours beyond the forty (40) hours on a frequent basis.

           40.      Specifically, Defendants required Plaintiff to work 1-3 “trips” per day, Friday

  through Thursday, each of which would last approximately five (5) to six (6) hours per trip. Such

  overtime work performed by Plaintiff and required by Defendant is not exempt under the FLSA.



                                                       6
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 7 of 14



          41.    Plaintiff was performing services for an average of approximately fifty (50) hours

  a week for the Defendant.

          42.    Consequently, Plaintiff worked overtime for which she is entitled to be

  compensated.

          43.    Defendants are obligated to pay Plaintiff overtime wages not less than one and one-

  half times the employee’s regular rate of pay for all hours worked over forty (40) hours in a work

  week.

          44.    Defendants have failed and/or otherwise refused to pay Plaintiff for such overtime

  worked by Plaintiff and required by Defendant in violation of the FLSA.

          45.    At all relevant times, Defendants have been aware of the provisions of FLSA and/or

  knew or should have known of their obligation to pay Plaintiff overtime compensation pursuant to

  the FLSA, 29 U.S.C. §201, et seq. Defendants’ actions and/or omissions as alleged herein were

  knowing, willful, in bad faith and/or in reckless disregard of the provisions of the FLSA.

          46.    As a direct and proximate cause of Defendants’ willful violations of the FLSA,

  overtime compensation has been unlawfully withheld from the Plaintiff for which Defendants are

  liable pursuant to 29 U.S.C. §216(b) for such withheld overtime wages for the last three (3) years,

  together with an equal amount of unpaid overtime wages as liquidated damages, interest,

  reasonable attorney’s fees and the costs of this action.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court award Plaintiff all

  unpaid overtime compensation and all interest thereon accruing from the date such amounts were

  due; liquidated damages in an amount equal to the compensation shown to be owed pursuant to 29

  U.S.C. §216(b); attorney’s fees and costs under the FLSA against Defendants; and such other

  monetary and equitable relief as this Court deems just and proper.



                                                    7
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 8 of 14



                                          COUNT II
                   (Fair Labor Standards Act - Failure to Pay Minimum Wage)
                                    (ALL DEFENDANTS)

          47.     Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1

  through 30 as if fully set forth herein.

          48.     The FLSA requires covered employers, including Defendants, to pay all non-

  exempt employees the prevailing minimum wage for all hours worked. At all times material to this

  action, the Florida minimum wage was set at $8.25 per hour for each hour worked in 2018 and

  $8.46 for each hour worked in 2019.

          49.     Defendants willfully and intentionally refused to pay Plaintiff even a minimum

  wage as required by the FLSA for all hours that Plaintiff worked for Defendants.

          50.     Defendants know and/or showed reckless disregard for the provisions of the FLSA

  and failed to investigate whether their failure to pay Plaintiff a minimum wage for each hour

  worked by Plaintiff violated the FLSA.

          51.     Plaintiff is entitled to a back-pay award of minimum wages under the FLSA for all

  hours worked, plus an equal amount as a penalty, plus all of Plaintiff’s attorney’s fees and costs.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court award Plaintiff all

  unpaid wages and all interest thereon accruing from the date such amounts were due; liquidated

  damages in an amount equal to the compensation shown to be owed pursuant to 29 U.S.C. §216(b);

  attorney’s fees and costs under the FLSA against Defendants; and such other monetary and

  equitable relief as this Court deems just and proper.

                                              COUNT III
                                         (Jones Act Negligence)
                                          (RAINBOW REEF)

          52.     Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1



                                                   8
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 9 of 14



  through 7 and 31 through 35 as if fully set forth herein.

         53.     It was the non-delegable duty of Defendant Rainbow Reef to provide Plaintiff with

  a safe place to work.

         54.     Plaintiff’s injuries are due to the fault and negligence of Defendant Rainbow Reef

  and/or its agents, servants, and/or employees as follows:

                 a. Failure to use reasonable care to provide and maintain proper and adequate

                     machinery, crew and equipment;

                 b. Failure to use reasonable care to provide Plaintiff a safe place to work;

                 c. Failure to promulgate and enforce reasonable rules and regulations to ensure

                     the safety and health of the employees and, more particularly, the Plaintiff,

                     while engaged in the course of her employment on Defendant Rainbow Reef’s

                     vessels;

                 d. Failure to use reasonable care to provide Plaintiff a safe place to work due to:

                           i. Failure to properly train crew members relating to items brought on

                              board Defendant Rainbow Reef’s vessels; and/or

                          ii. Failure to adequately manage and/or inform crew members relating to

                              items brought on board Defendant Rainbow Reef’s vessels; and/or

                          iii. Failure to train and/or instruct medical personnel and/or other crew

                              members to appropriately respond to an injured crew member and/or

                              report an emergency to get proper assistance; and/or

                          iv. Endangering the life of Plaintiff, due to Defendant Rainbow Reef’s

                              carelessness and reckless disregard for items brought on board by crew

                              members and/or passengers; and/or



                                                   9
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 10 of 14



                         v. Failure of crew members and/or other passengers to exercise reasonable

                             care for the safety of Plaintiff and other crew members and/or

                             passengers at the time of the subject incident; and/or

                         vi. Failure to have adequate policies and/or procedures for the prevention

                             of safety breaches by crew members and/or other passengers; and/or

                        vii. Failure to adequately supervise to prevent safety breaches; and/or

                       viii. Failure to regularly test all items/equipment brought on board for

                             defects and/or safety problems; and/or

                         ix. Failure to have and/or implement safeguards that would have prevented

                             the subject incident.

                  e. Failure to provide adequate instruction and supervision to crew members,

                      passengers and/or Plaintiff;

                  f. Prior to Plaintiff’s accident, Defendant Rainbow Reef failed to investigate the

                      hazards to Plaintiff and take necessary steps to eliminate the hazards, minimize

                      the hazard or warn Plaintiff of the hazard;

                  g. At all times material hereto, Defendant Rainbow Reef failed to determine the

                      hazards on the vessel to Plaintiff, failed to eliminate the hazards, failed to

                      modify the hazard and failed to properly warn Plaintiff of the hazard. All of the

                      above caused Plaintiff to be injured.

          55.     Defendant Rainbow Reef knew of the foregoing conditions which caused Plaintiff’s

   accident and did not correct them and/or the condition existed for a sufficient length of time such

   that Defendant Rainbow Reef, in the exercise of reasonable care, should have learned of them and

   corrected them.



                                                     10
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 11 of 14



           56.     As a result of the negligence and recklessness of Defendant Rainbow Reef, Plaintiff

   was injured, endured physical pain and suffering, mental anguish, reasonable fear of developing

   future physical and medical problems, loss of enjoyment of life, physical disability, impairment,

   inconvenience of the normal pursuits and pleasures of life, incurred medical expenses in the care

   and treatment of Plaintiff’s injuries and lost wages.

           57.     The injuries and damages are permanent and continuing in nature and Plaintiff will

   suffer losses in the future.

           WHEREFORE, Plaintiff respectfully requests that this Honorable Court award Plaintiff all

   damages to which she is entitled by law, attorney’s fees, pre-judgment and post-judgment interest,

   costs and such other monetary and equitable relief as this Court deems just and proper..

                                              COUNT IV
                              (Failure to Provide Maintenance and Cure)
                                          (RAINBOW REEF)

           58.     Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1

   through 7 and 31 through 35 as if fully set forth herein.

           59.     On or about the date of the incident, Plaintiff, while in the service of one of

   Defendant Rainbow Reef’s vessels as a crew member, was injured.

           60.     Under General Maritime Law, Plaintiff, as an injured seaman is entitled to recover

   maintenance and cure from Defendant Rainbow Reef, until she is declared to have reached

   maximum possible cure. This includes, but is not limited to, unearned wages (regular wages,

   overtime, and tips), living expenses, and medical costs.

           61.     The duty of Defendant Rainbow Reef to provide such maintenance and cure is non-

   delegable and on-going in nature.

           62.     Defendant Rainbow Reef’s failure to provide and/or reinstate maintenance and cure



                                                    11
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 12 of 14



   to Plaintiff, complete medical attention and/or investigate Plaintiff’s need for further medical

   attention caused Plaintiff additional pain and suffering and lengthened the time required for

   Plaintiff to reach maximum medical cause.

          63.        Defendant Rainbow Reef knew or should have known that Plaintiff was in need of

   further medical care, attention, and treatment while recovering from the incident, yet Defendant

   Rainbow Reef willfully and callously delayed, failed and/or refused to provide and/or reinstate

   maintenance and cure to Plaintiff, failed to provide medical attention, failed and/or refused to

   provide and/or reinstate Plaintiff with maintenance and cure benefits, unearned wages,

   reimbursement of medical and other expenses incurred by Plaintiff and failed to investigate

   Plaintiff’s need for additional medical attention, thereby causing Plaintiff additional pain and

   suffering and lengthened the time required to reach maximum medical recovery.

          64.        Defendant Rainbow Reef willfully and callously failed to pay Plaintiff’s entire

   maintenance and cure such that Plaintiff has become obligated to pay the undersigned a reasonable

   attorney’s fee.

          65.        Defendant Rainbow Reef’s breach of its non-delegable duty to provide

   maintenance and cure and unearned wages is willful, arbitrary, capricious and in callous disregard

   for Plaintiff’s rights as a seaman and, therefore, Plaintiff is entitled to recover her attorney’s fees

   from Defendant Rainbow Reef.

          WHEREFORE, Plaintiff demands judgment against Defendant Rainbow Reef for all

   damages recognized at law along with attorney’s fees and costs, pre-judgment and post-judgment

   interest and all other relief this Court deems just and appropriate.

                                                COUNT V
                                      (Violation of 26 U.S.C. §7434)
                                           (RAINBOW REEF)



                                                     12
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 13 of 14



           66.     Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1

   through 30 as if fully set forth herein.

           67.     IRS Form 1099-MISC and Form W-2 constitute information returns as

   contemplated by 26 U.S.C. §7434.

           68.     Defendant Rainbow Reef issued one or more IRS Form 1099-MISC and/or other

   information returns regarding taxable wage payments made to Plaintiff by Defendant Rainbow

   Reef.

           69.     The information returns issued by Defendant Rainbow Reef were fraudulent in that

   they unlawfully classified Plaintiff’s compensation as that of a non-employee and/or incorrectly

   reported the amount of compensation paid to Plaintiff.

           70.     Despite Plaintiff’s proper classification as an employee of Defendant Rainbow

   Reef, she was required to pay the employer’s pay roll tax responsibility to the IRS.

           71.     Defendant Rainbow Reef willfully and intentionally issued fraudulent information

   returns for the express purpose of unlawfully evading its rightful tax burden and shifting it to

   Plaintiff.

           72.     Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant Rainbow Reef’s unlawful business practices unless

   and until this Honorable Court grants the relief requested herein.

           73.     A copy of this Complaint is being filed with the Internal Revenue Service as

   required by the statute.

           WHEREFORE, Plaintiff respectfully requests that this Honorable Court award in favor of

   Plaintiff and against Defendant Rainbow Reef any actual and/or statutory damages incurred as a

   result of Defendant Rainbow Reef’s unlawful conduct as described; award Plaintiff the costs of



                                                   13
Case 4:19-cv-10176-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 14 of 14



   this action, together with reasonable attorney’s fees; and grant such other and further relief as this

   Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a jury trial on all issues and claims so triable.

   Respectfully submitted, October 4, 2019.



                                                         /s/ Miguel Armenteros
                                                         Miguel Armenteros, Esq.
                                                         Fla. Bar No. 14929
                                                         John W. Annesser, Esq.
                                                         Fla. Bar No. 98233
                                                         Megan H. Conkey, Esq.
                                                         Fla. Bar No. 1002944
                                                         miguel@aa-firm.com
                                                         service@aa-firm.com
                                                         mconkey@aa-firm.com
                                                         jannesser@aa-firm.com
                                                         lconley@aa-firm.com
                                                         ANNESSER ARMENTEROS, PLLC
                                                         2525 Ponce de Leon Blvd, Suite 625
                                                         Coral Gables, FL 33134
                                                         (786) 600-7446 Telephone
                                                         (786) 607-3022 Facsimile
                                                         Counsel for Plaintiff




                                                    14
